[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner brings this petition for a writ of habeas corpus alleging that he was given a disciplinary report for failing to respond to a direct order which he did not hear. The incident was alleged to have occurred when he was talking with another inmate who was in his cell. He could not hear him well so he went closer to the cell. Apparently while he was at the cell on March 5, 1996 C.O. Majoie gave him a direct order to stand away from the cell which he failed to obey for which the report was Even.
The petitioner requested a hearing, was represented by Advocate Gaurino and pleaded not guilty. He produced evidence that the location was loud and that he did not hear the order. At the hearing on March 13, 1996, the hearing officer determined that five (5) other inmates at the location heard the order and only two (2) did not, one of whom was the petitioner. He therefore found the petitioner guilty and imposed a sanction of fifteen (15) days CTQ. Respondent's Exhibit A. The court is not warranted in setting aside the decisions of prison administrators that have some basis in fact, SuperintendentCT Page 2866v. Hill, 472 U.S. 445, 456, particularly where the sanction imposed is commensurate with the violation found. The petitioner having failed to satisfy his burden of proof as to failure of due process, the petition must be denied. For the above reasons the petition is denied.
Corrigan, JTR